     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1100 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEANNA R.,                                       Case No.: 19-CV-1358 W (RBB)
                                      Plaintiff,
12
                                                       ORDER:
      v.
13
      ANDREW M. SAUL, Commissioner of                  (1) ADOPTING JUDGE BROOKS’
14
      Social Security,                                 REPORT AND
15                           Defendant.                RECOMMENDATION [DOC. 16];
16
                                                       (2) GRANTING PLAINTIFF’S
17                                                     MOTION FOR SUMMARY
                                                       JUDGMENT [DOC. 13];
18
19                                                     (3) DENYING DEFENDANT’S
                                                       CROSS-MOTION FOR SUMMARY
20
                                                       JUDGMENT [DOC. 14]; AND
21
                                                       (4) REMANDING CASE
22
23         Pending before the Court is a Report and Recommendation (“R&R”) issued by
24   United States Magistrate Judge Ruben B. Brooks recommending that this action be
25   remanded for further proceedings. (R&R [Doc. 16].) For the following reasons, the
26   Court ADOPTS the R&R in its entirety, GRANTS Plaintiff’s motion for summary
27   judgment [Doc. 13], DENIES Defendant’s cross-motion for summary judgment [Doc.
28   14], and REMANDS the case for further proceedings.
                                                   1
                                                                            19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1101 Page 2 of 14



 1   I.      BACKGROUND
 2           On May 26, 2015, Plaintiff Deanna R. (“Plaintiff”) protectively filed applications
 3   for Title II Disability Insurance Benefits and Title XVI Supplemental Security Income.
 4   (Administrative Record (“A.R.”) [Doc. 11-3] 115.)1 On October 1, 2015, Plaintiff’s
 5   applications were denied on initial review and were denied again upon reconsideration on
 6   May 5, 2016. (Id.) On February 1, 2018, Administrative Law Judge (“ALJ”) Andrew
 7   Verne conducted an administrative hearing. (R&R [Doc. 16] 2:13–15.) On July 6, 2018,
 8   the ALJ rendered a decision concluding that Plaintiff is not disabled within the meaning
 9   of the Social Security Act. (A.R. 116.) On May 20, 2019, the ALJ’s decision became
10   final when the Appeals Council denied Plaintiff’s request for review. (See R&R 2:14–
11   17.) Plaintiff thereafter brought this action.
12           On November 25, 2019, Plaintiff filed a motion for summary judgment. (Pl.’s
13   Mot. [Doc. 13].) On December 6, 2019, Defendant filed a cross-motion for summary
14   judgment. (Def.’s Mot. [Doc. 14].) On March 30, 2020, United States Magistrate Judge
15   Ruben B. Brooks issued an R&R recommending that Plaintiff’s motion for summary
16   judgment be granted, that Defendant’s cross-motion for summary judgment be denied,
17   and that the case be remanded for further proceedings. (R&R [Doc. 16].) On April 23,
18   2020, Defendant filed an objection to the Magistrate Judge’s R&R. (Def.’s Objs. [Doc.
19   18].)
20
21   II.     LEGAL STANDARD
22           To qualify for disability benefits under the Social Security Act, a claimant must
23   show: (1) that she suffers from a medically determinable physical or mental impairment
24   that can be expected to result in death or that either has lasted, or can be expected to last,
25
26
     1
       The administrative record is filed on the Court’s docket as multiple attachments. The Court will cite to
27   the administrative record using the page references contained on the original document rather than the
     page numbers designated by the Court’s case management/electronic case filing system (“CM/ECF”).
28   For all other documents, the Court cites to the page numbers affixed by CM/ECF.
                                                         2
                                                                                            19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1102 Page 3 of 14



 1   for a continuous period of 12 or more months; and (2) that as a result of such inability,
 2   the claimant is incapable of performing any substantial gainful work existing in the
 3   national economy. See 42 U.S.C. §§ 423(d)(1)(A), (d)(2)(A).
 4         The Commissioner determines whether a claimant qualifies for disability pursuant
 5   to a sequential five-step process. See 20 C.F.R. § 404.1520(a)(4).
 6         First, the Commissioner determines whether the claimant is engaged in any
 7   substantially gainful activity. See id. at § 404.1520(b). If so, the claimant is not disabled.
 8   See id.
 9         Second, the Commissioner determines the medical severity of the claimant’s
10   condition and its duration relative to the twelve-month requirement of 20 C.F.R. §
11   404.1509. See id. at § 404.1520(c). If the claimant does not have “any impairment or
12   combination of impairments which significantly limits [his or her] physical or mental
13   ability to do basic work activities[,]” then the claimant is not disabled. See id.
14         Third, the Commissioner determines whether the claimant’s condition meets or
15   equals a listed impairment in 20 C.F.R. Pt. 404, Subpart P, App. 1. See id. at §
16   404.1520(d). If so, then the claimant is disabled; if not, then the Commissioner proceeds
17   to the next step. See id.
18         Fourth, the Commissioner makes a finding of “residual functional capacity,”
19   (“RFC”) an assessment of the claimant’s condition that is used to determine whether the
20   condition renders her unable to work. See id. at §§ 404.1520(e)–(f), 416.945. If the
21   claimant can do work that she has done in the past, then she is not disabled. See id. If
22   the claimant cannot do such work, the analysis proceeds to the fifth step.
23         Fifth and finally, the Commissioner uses the above RFC assessment and vocational
24   factors (the claimant’s age, education, and work experience) to determine if the claimant
25   is able to do any other substantially gainful work existing in the national economy. See
26   id. at § 404.1520(g); 42 U.S.C. §§ 423(d)(1)(A), (d)(2)(A). If she is able to do other
27   work, she is not disabled. If not, then she is disabled.
28         The Court may set aside a denial of benefits “only if it is not supported by

                                                   3
                                                                                  19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1103 Page 4 of 14



 1   substantial evidence or if it is based on legal error.” Ukolov v. Barnhart, 420 F.3d 1002,
 2   1004 (9th Cir. 2005) (quoting Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)).
 3   “The claimant carries the initial burden of proving a disability.” See id. (quoting Burch
 4   v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)). “Substantial evidence means ‘such
 5   relevant evidence as a reasonable mind would accept as adequate to support a
 6   conclusion.’” Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987) (quoting Howard
 7   v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986)).
 8           When a magistrate judge issues a report and recommendation as to a dispositive
 9   motion, the Court “must determine de novo any part of the magistrate judge’s disposition
10   that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).
11
12   III.    DISCUSSION
13           The ALJ decided that Ms. Deanna R. was not disabled under step four of the above
14   analysis. (See A.R. [Doc. 11-3] 124–25;) see 20 C.F.R. §§ 404.1520(e), (g). For the
15   reasons that follow, the ALJ’s determination: (1) is not supported by substantial
16   evidence; and (2) is independently grounded in legal error. See Ukolov, 420 F.3d at
17   1004.
18
19           A.    The ALJ Improperly Discounted the Medical Opinions of Plaintiff’s
20                 Two Treating Physicians.
21           The Ninth Circuit “distinguish[es] among the opinions of three types of physicians:
22   (1) those who treat the claimant (treating physicians); (2) those who examine but do not
23   treat the claimant (examining physicians); and (3) those who neither examine nor treat
24   the claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
25   1995), as amended (Apr. 9, 1996). Of the three, the greatest weight and deference
26   belongs to the treating physician. See id. Where a treating physician’s opinion is not
27   contradicted by another doctor, the treating physician’s conclusion may be rejected only
28   upon a showing of “clear and convincing” evidence. Id. (citing Baxter v. Sullivan, 923

                                                  4
                                                                               19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1104 Page 5 of 14



 1   F.2d 1391, 1396 (9th Cir. 1991)). “Even if the treating doctor’s opinion is contradicted
 2   by another doctor, the Commissioner may not reject this opinion without providing
 3   ‘specific and legitimate reasons’ supported by substantial evidence in the record for so
 4   doing.” See id. (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).
 5         Here, in determining Plaintiff’s RFC, the ALJ took note of the opinions of two
 6   treating physicians, Dr. Karen Law, M.D., Plaintiff’s primary care physician at San
 7   Ysidro Health Center, and Dr. Dana Copeland Reddy, a rheumatologist. (A.R. 123–24;
 8   R&R [Doc. 16] 3:2–3, 4:13–14.) Drs. Law and Reddy each completed a Disability
 9   Impairment Questionnaire respectively dated August 19, 2016, and September 15, 2016.
10   (R&R 8:7–9:15.) The ALJ noted that Dr. Law opined:
11         the claimant is able to sit for less than one hour in an eight-hour workday, she must get up
           from a seated position every [fifteen] minutes and she is able to return to a seated position
12         in less than five minutes, she must elevate both legs six inches or less while sitting, she is
           able to stand and/or walk for one hour in an eight-hour workday, she is able to lift and carry
13         [ten] pounds occasionally, she is occasionally able to grasp and use her hands for fine
14         manipulations bilaterally, she is frequently able to reach (including overhead) bilaterally,
           she would need to take unscheduled rest breaks for approximately five minutes
15         approximately every [twenty] minutes, and she is likely to be absent from work as a result
           of her impairments or treatments three times a month on average [exhibit reference
16         omitted] . . . .
17   (A.R. 123.) The ALJ gave Dr. Law’s opinions little weight because “Dr. Law’s opinion is
18   not consistent with the medical evidence of record, which indicates that, other than when
19   recovering from her fractures, the claimant remained active, including riding a
20   motorcycle and walking on the beach.” (Id.)
21         The ALJ noted that Dr. Reddy opined:
22         the claimant is able to sit for five to six or more hours in an eight-hour workday, she is able
           to stand and/or walk for one to two hours in an eight-hour workday, she does not need to
23         avoid continuous sitting, she does not need to elevate her legs while sitting, she must get
           up from a seated position for five minutes every one to two hours, she is able to lift [ten]
24         pounds frequently, she is able to carry [five] pounds frequently, and she is able to lift and
           carry [twenty] pounds occasionally, she is occasionally able to grasp, turn, and twist objects
25
           bilaterally, she is frequently able to use her arms for reaching (including overhead)
26         bilaterally, and she is never/rarely able to use her hands/fingers for fine manipulations
           bilaterally, she would need to take unscheduled breaks at unpredictable intervals for five
27         to [fifteen] minutes two to three times per day in an eight-hour workday, and she is likely
           to be absent from work as a result of her impairments or treatments two or three times a
28         month [exhibit reference omitted] . . . .

                                                         5
                                                                                             19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1105 Page 6 of 14



 1   (Id. at 124.) The ALJ gave Dr. Reddy’s opinions little weight because:
 2          Dr. Reddy provided no explanation for the difference between the amount of weight the
            claimant is able to lift as opposed to the weight the claimant is able to carry on an occasional
 3          basis, or for the limitation on reaching. Furthermore, her opinion is inconsistent with the
            medical evidence of record, which indicates that the claimant was active in her activities
 4          of daily living, and she was observed handling objects during her appointment with the
 5          consultative psychological evaluation [exhibit reference omitted] . . . .

 6   (Id.) Despite the opinions of the two treating physicians, the ALJ concluded that:
 7          the claimant is able to lift, carry, push, and pull [twenty] pounds occasionally and [ten]
            pounds frequently; she is able to stand and/or walk for six hours in an eight-hour workday
 8          with normal breaks; she is able to sit for six hours in an eight-hour workday with normal
            breaks; she is frequently able to climb ramps and stairs, balance, stoop, kneel, crouch, and
 9          crawl; she is occasionally able to climb ropes, ladders, and scaffolds; and she is frequently
10          able to handle, finger, and feel bilaterally.

11   (Id. at 121.)
12          The ALJ gave “little weight” to the opinions of Plaintiff’s two treating physicians
13   while giving “great weight” to the opinions of the nonexamining state physicians. (See
14   id. at 123–24; see also R&R 24:24–26). Because there is conflicting medical evidence,
15   his decisions must be grounded in specific and legitimate reasons supported by
16   substantial evidence in the record. See Lester, 81 F.3d at 830 (internal quotation
17   omitted).
18
19                   1.    The Overall Medical Evidence
20          Defendant cites to the “overall medical evidence” as a specific and legitimate
21   reason for the ALJ’s rejection of the opinions of the two treating physicians. (See Def.’s
22   Objs. [Doc. 18] 3:27–4:14 (arguing that “normal findings belie the restrictive assessments
23   of Drs. Law and Reddy”).) Defendant’s objection to the R&R on this point is
24   unpersuasive for two reasons. First, Defendant’s objection contains reasoning beyond
25   what the ALJ proffered in support of his decision to give Dr. Law’s or Dr. Reddy’s
26   opinions little weight. Although the ALJ reviewed this evidence in an earlier part of his
27   analysis, he never cited these “normal findings” or “the overall medical evidence” as
28   reasons for discounting the opinions of Dr. Law or Dr. Reddy. (See A.R. [Doc. 11-3]

                                                           6
                                                                                               19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1106 Page 7 of 14



 1   122–24.) Thus, they are post hoc justifications and are not appropriate for consideration
 2   on review. See Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (finding error
 3   where the district court affirmed the ALJ’s decision based on evidence the ALJ did not
 4   discuss because, “[w]e are constrained to review the reasons the ALJ asserts”); see also
 5   Pinto v. Massanari, 249 F.3d 840, 847–48 (9th Cir. 2001) (citing SEC v. Chenery Corp.,
 6   332 U.S. 194, 196 (1947)) (“[W]e cannot affirm the decision of an agency on a ground
 7   that the agency did not invoke in making its decision . . . .”)
 8         Second, even if the ALJ had specifically cited to the “normal findings” pointed to
 9   by Defendant, it would still have been an insufficient reason to discount the opinions of
10   two treating physicians in favor of opinions from the nonexamining state physicians, Dr.
11   Pan and Dr. Dwyer. See Lester, 81 F.3d at 831 (“The opinion of a nonexamining
12   physician cannot by itself constitute substantial evidence that justifies the rejection of
13   either an examining physician or a treating physician.”) Defendant notes that the ALJ
14   based his findings on the opinions of the state physicians who, in turn, based their
15   opinions on the “medical evidence of record,” which includes the aforementioned
16   “normal findings.” (See Def.’s Objs. 6:17–7:3.) According to the Magistrate Judge’s
17   R&R, the state physicians did not base their opinions on independent clinical findings or
18   offer a different diagnosis of Plaintiff’s condition than what Plaintiff’s treating physicians
19   provided. (See R&R [Doc. 16] 28:20–23.) Rather, the state physicians based their
20   opinions on the same objective medical tests that the treating physicians considered and
21   differed only in their conclusions regarding Plaintiff’s functional capacity. (Id.)
22   Defendant did not contest these findings from the Magistrate Judge or argue that the state
23   physicians had access to objective medical findings that the treating physicians did not.
24   Thus, these “normal findings” and the state physicians’ opinions based thereon do not
25   constitute substantial evidence and the ALJ would still have erred in discounting the
26   opinions of Plaintiff’s treating physicians. See Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.
27   2007) (“When an examining physician relies on the same clinical findings as a treating
28   physician, but differs only in his or her conclusions, the conclusions of the examining

                                                   7
                                                                                  19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1107 Page 8 of 14



 1   physicians are not ‘substantial evidence.’”)
 2
 3                2.     Dr. Law’s Opinions
 4         With regard to Dr. Law’s opinions, the ALJ failed to provide specific and
 5   legitimate reasons for giving them little weight. (See A.R. [Doc. 11-3] 123.) Defendant
 6   argues that the ALJ properly rejected Dr. Law’s opinion because it was “inconsistent with
 7   Plaintiff’s activities of daily living.” (See Def.’s Objs. [Doc. 18] 4:15–16.) It is true that
 8   a claimant’s contradictory level of daily activity can be a reason to discount medical
 9   testimony. See Ford v. Saul, 950 F.3d 1141, 1154–55 (9th Cir. 2020) (finding a “specific
10   and legitimate reason for rejecting the opinion” when the treating doctor “checked a box
11   stating that Ford could not sit or stand for more than five minutes at a time or two hours
12   in a workday, yet Ford worked six to eight hour shifts at FedEx in 2016 where she was
13   required to sit and stand for long periods of time.”). However, “[t]he Social Security Act
14   does not require that claimants be utterly incapacitated to be eligible for benefits, and
15   many home activities may not be easily transferable to a work environment where it
16   might be impossible to rest periodically or take medication.” Garrison v. Colvin, 759
17   F.3d 995, 1016 (9th Cir. 2014) (citing Smolen v. Chater, 80 F.3d 1273, 1287 n.7 (9th Cir.
18   1996)).
19         The only specific evidence that the ALJ points to when concluding that “the
20   claimant remained active,” is that Plaintiff continued to ride a motorcycle and walk on
21   the beach. (See A.R. [Doc. 11-3] 123.) However, the ALJ failed to examine those
22   activities in context. While there are brief mentions in the record of Plaintiff riding a
23   motorcycle and walking on the beach, Plaintiff also informed her doctors of being
24   restricted by “issues with her hands,” “difficulty shifting with her left leg,” “still [being]
25   tired [a lot],” and being “unable to walk on the beach barefoot.” (See A.R. [Docs. 11-7,
26   11-11, 11-12] 315, 763, 934.) Plaintiff also stated that the pain in her lower extremities
27   limited her ability to walk several blocks at a time and climb stairs. (A.R. [Doc. 11-11]
28   842.) Dr. Law’s opinion did not indicate that Plaintiff was completely incapable of

                                                    8
                                                                                   19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1108 Page 9 of 14



 1   standing, walking, grasping objects, or twisting objects bilaterally, but merely that she
 2   was limited in her ability to do so. (A.R. [Doc. 11-3] 123.) A reasonable mind would not
 3   accept these ostensible inconsistencies and a vague reference to “remain[ing] active” as
 4   substantial evidence of specific and legitimate reasons to disregard the opinion of a
 5   treating physician who had seen Plaintiff approximately every six weeks for over two
 6   years and supported her diagnoses with medical signs and laboratory findings. (See R&R
 7   [Doc. 16] 20:5–23;) see also Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001)
 8   (“[T]he mere fact that a plaintiff has carried on certain daily activities, such as grocery
 9   shopping, driving a car, or limited walking for exercise, does not in any way detract from
10   her credibility as to her overall disability.”)
11
12                3.     Dr. Reddy’s Opinions
13         With regard to Dr. Reddy’s opinions, the ALJ again failed to meet the standard for
14   specific and legitimate reasons when assigning them “little weight.” (See A.R. [Doc. 11-
15   3] 124.) Defendant is correct in stating that the ALJ may discount a doctor’s opinion
16   when it is “brief, conclusory, and inadequately supported by clinical findings.” (Def.’s
17   Objs. [Doc. 18] 3:22–26;) see Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012)
18   (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009)).
19   Internal contradictions in a doctor’s opinion may also serve as substantial evidence for
20   rejecting a treating physician’s opinion. See, e.g., Bayliss v. Barnhart, 427 F.3d 1211,
21   1216 (9th Cir. 2005) (finding substantial evidence for rejecting a doctor’s opinion when
22   the doctor opined that the claimant could only stand or walk for 15 minutes at a time, but
23   the doctor took clinical notes on the same day which contradicted that opinion).
24         The cases cited by Defendant are inapplicable because no such internal
25   contradictions are apparent in this case. (See Def.’s Objs. 5:6–16.) When explaining why
26   the ALJ discounted Dr. Reddy’s opinions, the ALJ stated that Dr. Reddy “provided no
27   explanation for the difference between the amount of weight the claimant is able to lift as
28   opposed to the weight the claimant is able to carry on an occasional basis, or for the

                                                       9
                                                                                  19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1109 Page 10 of 14



 1    limitation on reaching.” (A.R. [Doc. 11-3] 124.) However, the Social Security Ruling
 2    (“SSR”) interpreting how to assess a claimant’s RFC specifically includes the distinct
 3    categories of lifting and carrying, as well as the explicit instruction that such categories
 4    must be considered separately. See SSR 96-8P, 1996 WL 374184, at *5 (July 2, 1996).
 5    When classifying this as an internal contradiction, Defendant ignores a clear and rational
 6    distinction between the ability to lift versus the ability to carry. Likewise, Dr. Reddy’s
 7    inclusion of a limitation on reaching without a specific explanation is not a sufficiently
 8    specific or legitimate reason to discount her opinion because the ALJ never explained
 9    how this detracted from Dr. Reddy’s opinion.2 (See A.R. 124.)
10           Dr. Reddy was a specialist in rheumatology who had treated Plaintiff in the area of
11    that specialty for two years, seen Plaintiff on eleven occasions, and based her opinions on
12    medical signs and laboratory findings. (See R&R [Doc. 16] 23:4–12.) Thus, Dr. Reddy’s
13    opinions are not “brief, conclusory, and inadequately supported by clinical findings,” nor
14    are the parts of her opinion cited to as internal inconsistencies by the ALJ sufficient to
15    discount her opinion. See Sprague, 812 F.2d at 1230–31 (citing Murray, 722 F.2d at 502)
16    (finding several purported inconsistencies “totally inadequate as a statement of reasons
17    for disregarding a treating physician’s opinion,” especially when the diagnoses of three
18    physicians were consistent and only differed as to the plaintiff’s degree of impairment).
19           As with Dr. Law’s opinion, the limited daily activities described by Plaintiff are
20    not sufficiently contradictory to qualify as specific and legitimate reasons for discounting
21    Dr. Reddy’s medical assessments. Neither is a brief and general reference to Plaintiff
22    “handl[ing] objects” at a psychologist’s office in 2015, particularly when the same notes
23    describe Plaintiff explaining that “her hand problems come and go and that today is a
24    relatively good day.” (A.R. [Doc. 11-7] 363.) The record shows ample evidence to
25
26
27    2
        Defendant did not object to the Magistrate Judge’s analysis of this argument regarding reaching
      limitations, and this Court agrees with the Magistrate Judge’s reasoning. (See R&R [Doc. 16] 24:3–5;
28    see also Def.’s Objs.)
                                                       10
                                                                                          19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1110 Page 11 of 14



 1    support Dr. Reddy’s opinions regarding Plaintiff’s ability to occasionally grasp, turn, and
 2    twist objects but rarely or never use her hands and fingers for fine manipulation. (See
 3    A.R. [Docs. 11-2, 11-7] 25–26 (flip handles installed on doors at home); 33 (unable to
 4    hold a bottle); 327 (unable to open bottles or pick things up); 339 (loss of sensation in
 5    hands, able to pick up a roll of quarters but not a single quarter); 363 (able to do some
 6    chores only when hands are not hurting).) Additionally, Dr. Reddy based her diagnoses
 7    and opinions on clinical and laboratory findings which demonstrated limited sensation in
 8    Plaintiff’s wrists and ankles as well as rashes with scarring on Plaintiff’s lower
 9    extremities. (See A.R. [Doc. 11-10] 739.) The ALJ selectively mentioned some evidence
10    but excluded the evidence which supports Dr. Reddy’s opinions. Thus, the ALJ’s reasons
11    for rejecting Dr. Reddy’s opinions are not supported by substantial evidence. See, e.g.,
12    Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir. 2001) (finding error when the ALJ
13    selectively relied on certain medical records while excluding others).
14           The ALJ was not required to accept all the opinions of Plaintiff’s treating
15    physicians, but he was required to assign them appropriate weight or give specific and
16    legitimate reasons supported by substantial evidence in the record for rejecting them. See
17    Lester, 81 F.3d at 830 (internal quotation omitted). Because Drs. Law and Reddy
18    conducted in-person examinations of Plaintiff, treated Plaintiff regularly over multiple
19    years, and based their opinions on medical signs and laboratory findings, Drs. Law and
20    Reddy were in a better position to judge Plaintiff’s actual restrictions and abilities than
21    the nonexamining state physicians. See 20 C.F.R. § 404.1527(c) (giving more weight to
22    the opinions of physicians based on the length of the treatment relationship and the
23    frequency of examination, nature and extent of the treating relationship, supportability
24    “[with] medical signs and laboratory findings,” consistency “with the record as a whole,”
25    specialization of the physician, and other factors);3 see also Sprague, 812 F.2d at 1230
26
27
      3
       For claims filed before March 27, 2017, such as Plaintiff’s, the standard for evaluating opinion
28    evidence is set forth in 20 C.F.R. § 404.1527(c)(2). For claims filed on or after March 27, 2017, the
                                                         11
                                                                                            19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1111 Page 12 of 14



 1    (citing Murray, 722 F.2d at 502) (“The rationale for giving greater weight to a treating
 2    physician’s opinion is that he is employed to cure and has a greater opportunity to know
 3    and observe the patient as an individual.”). Thus, the ALJ erred in giving the opinions of
 4    Drs. Law and Reddy “little weight” compared to the nonexamining state physicians
 5    without citing specific and legitimate reasons supported by substantial evidence.
 6
 7           B.     Efficacy of Plaintiff’s Treatment
 8           The Magistrate Judge found “[i]t was improper for the ALJ to rely on the
 9    effectiveness of Plaintiff’s treatment . . . particularly when he ignored the side effects of
10    those medications.” (R&R [Doc. 16] 25:14–17.) This finding was not specifically
11    objected to by Defendant and therefore it is not necessary for this Court to review it de
12    novo. (See Def.’s Objs. [Doc. 18];) see also Fed. R. Civ. P. 72(b)(3). Regardless, this
13    Court agrees with the Magistrate Judge’s analysis and adopts the recommendation on this
14    point. (See R&R 24:23–25:26.)
15
16           C.     The Aforementioned Errors Infected the ALJ’s Residual Functional
17                  Capacity Analysis and his Overall Conclusions.
18           The aforementioned errors were critical to the ALJ’s determination of Plaintiff’s
19    RFC, which was in turn critical to the ALJ’s conclusion that Plaintiff “is able to perform
20    [her] past relevant work as a bartender as actually and generally performed.” (See A.R.
21    [Doc. 11-3] 124.) Thus, the errors infected the ALJ’s conclusions. As such, the ALJ’s
22    decision is not based on substantial evidence and is independently grounded in legal
23    error. Accordingly, remand is appropriate. See Ukolov, 420 F.3d at 1004.
24           Defendant argues that the Magistrate Judge “recommended finding that the ALJ
25    should have accepted both [Dr. Law’s and Dr. Reddy’s opinions],” and that, because Dr.
26
27
28    rules in 20 C.F.R. § 404.1520c apply. See 20 C.F.R. § 404.1527 (2019); 20 C.F.R. § 404.1520c (2019).
                                                       12
                                                                                        19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1112 Page 13 of 14



 1    Reddy’s opinion was less restrictive than Dr. Law’s, they are not reconcilable. (See
 2    Def.’s Objs. [Doc. 18] 5:25–5:27.) Nowhere in the R&R does the Magistrate Judge state
 3    that the ALJ was required to accept both opinions. (See R&R [Doc. 16].) Rather, the
 4    Magistrate Judge found that the ALJ was required to give the treating physicians’
 5    opinions due consideration when assessing Plaintiff’s RFC, and improperly accorded the
 6    opinions of the nonexamining state physicians more weight than those of the treating
 7    physicians. (See id. at 25:14–17, 25:24–26, 27:26–28:3, 28:18–20.) As discussed above,
 8    this Court agrees with the Magistrate Judge and finds that the ALJ was required to give
 9    more weight to the opinions of Plaintiff’s treating physicians in order to come to a
10    “comprehensive assessment of Plaintiff’s RFC that addressed all the evidence in the
11    record,” and not one that merely mirrors the opinions of the nonexamining state
12    physicians. (Id. at 27:19–21.)
13          Defendant additionally argues that Plaintiff’s RFC was properly assessed because
14    the ALJ reasonably relied on the opinions of the state physicians. (See Def.’s Objs. [Doc.
15    18] 7:2–3.) Again, this is not the case because the ALJ erred by discounting the opinions
16    of Plaintiff’s treating physicians in favor of the nonexamining state physicians without
17    providing specific and legitimate reasons based on substantial evidence for doing so. On
18    remand, the ALJ will have the opportunity to ensure that he gives proper weight to the
19    opinions of Drs. Law and Reddy when reevaluating Plaintiff’s RFC. See Robbins v. Soc.
20    Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006) (finding that the ALJ’s RFC assessment
21    is only adequate if it considers all relevant evidence in the record).
22          Finally, Defendant argues that the ALJ did not err by excluding Dr. Law’s and Dr.
23    Reddy’s limitations from the RFC determination and the hypotheticals posed to the
24    vocational expert (“VE”). (Def.’s Objs. 8:1–4.) This Court again disagrees. Because
25    Drs. Law and Reddy were treating physicians with substantial evidence supporting their
26    opined limitations of Plaintiff, their limitations should have been included in both the
27    RFC and the hypothetical questions to the VE. Robbins, 466 F.3d at 886 (“[A]n ALJ is
28    not free to disregard properly supported limitations.”) The ALJ presented multiple

                                                    13
                                                                                 19-CV-1358 W (RBB)
     Case 3:19-cv-01358-W-RBB Document 20 Filed 06/29/20 PageID.1113 Page 14 of 14



 1    hypotheticals to the VE. (See A.R. [Doc. 11-2] 41–46.) On remand, the ALJ will have
 2    the opportunity to ensure the hypotheticals posed to the VE accurately depict Plaintiff’s
 3    RFC.
 4
 5    IV.    CONCLUSION & ORDER
 6           For the foregoing reasons, the Court ORDERS as follows:
 7                 (1) The R&R [Doc. 16] is ADOPTED in its entirety;
 8                 (2) Plaintiff’s motion for summary judgment [Doc. 13] is GRANTED;
 9                 (3) Defendant’s motion for summary judgment [Doc. 14] is DENIED;
10                 (4) This case is REMANDED for further proceedings consistent with this
11                    opinion.
12
13           IT IS SO ORDERED.
14
15    Dated: June 29, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  14
                                                                                19-CV-1358 W (RBB)
